      Case 4:20-cv-00558-P Document 14 Filed 03/02/21            Page 1 of 5 PageID 35



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

ERON MICHAEL SPIVEY,                        §
(TDCJ No. 02148007),                        §
     Plaintiff,                             §
                                            §
vs.                                         §         Civil Action No. 4:20-CV-558-P
                                            §
HANNAH OROSCO-SLOAN, and                    §
RICK K. BRANUM,                             §
                                            §
        Defendants.                         §

                         OPINION and ORDER OF DISMISSAL
                        UNDER 28 U.S.C. §§ 1915A & 1915(e)(2)(B)

        The case is before the Court for review of pro-se-inmate/plaintiff Eron Michael

Spivey’s (“Sprivey”) complaint under the screening provisions of 28 U.S.C. §§ 1915A and

1915(e)(2)(B). After conducting that review, the Court finds that all claims asserted by

plaintiff Spivey must be dismissed under authority of these provisions.

                                     BACKGROUND

        Spivey initiated this case with the filing of a civil-rights complaint form. Compl. 1-4,

ECF No. 1. Although the case was initially filed in December 2019 in the Eastern District

of Texas, it was transferred to this Court in May 2020. Order 1-2, ECF No. 8 In the complaint,

Spivey named as defendants Hannah Orosco-Sloan and Rick K. L. Branum, both identified

as police officers with the City of Grand Prairie, Texas. Id. at 3. Spivey writes that each of

them violated his Fourth Amendment rights.Id. In his statement of claim, Spivey writes:

        On the night of December 7, 2015 at approximately 7:00 p.m. Officer Hannah
        Orosco-Sloan unreasonably seized Plaintiff by placing him in back of her patrol
        car for approximately three hours without consent or probable cause, Officer
    Case 4:20-cv-00558-P Document 14 Filed 03/02/21            Page 2 of 5 PageID 36



       Rick K. L. Brannum gave the order to Officer Orsoco-Sloan to not allow
       Plaintiff to leave the scene and keep Plaintiff restrained. The incident took
       place in the parking lot of Baylor Clinic at Riverside at Post and Paddock
       Highway 3260 Grand Prairie, TX.

Id. at 4. For relief in this proceeding, Spivey seeks $25,000 in monetary damages from each

defendant. Id.

       Review of public court records reveals that Spivey was later charged and convicted

of capital murder, case number 1443186D, in the 297th District Court, Tarrant County, Texas.

See https://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=08412843; see

also Spivey v. Texas, No. 02-17-238-CR, 2019 WL 1848720 (Tex. App.—Fort Worth 2019,

writ ref’d). Spivey was convicted in the death of his girlfriend’s two year old child arising

from events that took place on December 6-7, 2015. Spivey, 2019 WL 1848720, at *1-2.1

Spivey was sentenced on July 25, 2017.

       LEGAL STANDARD OF REVIEW UNDER §§ 1915A and 1915(e)(2)(B)

       Plaintiff Spivey is an inmate who has been permitted to proceed in forma pauperis.

As a part of the Prison Litigation Reform Act (“PLRA”), Congress enacted 28 U.S.C. §

1915A, which requires a district court to review a complaint from a prisoner seeking relief

from a governmental entity, officer, or employee as soon as possible after docketing. See 28

U.S.C.A. § 1915A(a). Because Spipvey is proceeding in-forma-pauperis, his complaint is

also subject to screening under 28 U.S.C. § 1915(e)(2). Both § 1915(e)(2) and § 1915A



1
 The Court takes judicial notice of the records of the state court proceedings. See Fed. R.
Evid. 201(a) and 201 (b)(1) .

                                             2
    Case 4:20-cv-00558-P Document 14 Filed 03/02/21                  Page 3 of 5 PageID 37



provide for sua sponte dismissal of the complaint or any portion thereof, if it is frivolous,

malicious, fails to state claim upon which relief may be granted, or seeks monetary relief from

a defendant who is immune from such relief. See 28 U.S.C.A. §§ 1915(e)(2)(B) and

1915A(b).

       A complaint is frivolous when it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when

it is “based on an indisputably meritless legal theory.” Id. at 327. A claim lack an arguable

basis in fact when it describes “fantastic or delusional scenarios.” Id. at 327-28. A complaint

fails to state a claim upon which relief may be granted when it fails to plead “enough facts

to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To avoid dismissal for

failure to state a claim, plaintiffs must allege facts sufficient to “raise the right to relief above

the speculative level.” Twombly, 550 U.S. at 555. Mere “labels and conclusions” nor “a

formulaic recitation of the elements of a cause of action” suffice to state a claim upon which

relief may be granted. Id.

                ANALYSIS - Claims Barred by Statute of Limitations

       The Supreme Court has held that all § 1983 actions are governed by the statute of

limitations for personal-injury actions for the state of suit. See Wilson v. Garcia, 471 U.S. 261,

273-76 (1985) (holding that state statute of limitations period for personal-injury actions

applies to all claims under 42 U.S.C. § 1983). In Texas, the applicable limitations period is


                                                 3
    Case 4:20-cv-00558-P Document 14 Filed 03/02/21              Page 4 of 5 PageID 38



two years. See Moore v. McDonald, 30 F.3d 616, 620 (5th Cir. 1994) (noting that district

courts in Texas must use Texas’s general two-year, personal-injury limitations period); see

Tex. Civ. Prac. & Rem. Code 16.003(a) (West 2017) (Texas’s two-year, personal-injury

limitations statute). A district court may dismiss claims sua sponte under § 1915 where it is

clear from a review of the complaint that the alleged claims are barred by the applicable

statute of limitations. See Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999); see also

Moore, 30 F.3d at 620 (citing Gartrell v. Gaylor, 981 F.2d 254, 256 (5th Cir.1993)).

       Accrual of a claim under § 1983 is determined by federal law, under which a claim

generally accrues when a plaintiff knows or has reason to know of the injury giving rise to

the cause of action. See Harris,198 F.3d at 157 (citing Jackson v. Johnson, 950 F.2d 263, 265

(5th Cir. 1992) and Burrell v. Newsome, 883 F.2d 416, 418 (5th Cir. 1989)). The “statute of

limitations upon a § 1983 claim seeking damages for a false arrest in violation of the Fourth

Amendment, where the arrest is followed by criminal proceedings, begins to run at the time

the claimant becomes detained pursuant to legal process.” Wallace v. Kato, 549 U.S. 384, 397

(2007) .

       Spivey’s Fourth Amendment claims challenging his detention on December 7, 2015

must have accrued within the first few days after his detention at the time of being charged

with capital murder. See generally Villegas v. Galloway, 458 F. App’x 334, 338 (5th Cir.

2012) (“[A]ny claim of false imprisonment arising out of the allegedly unlawful search and

seizure accrued . . . when a magistrate judge found probable cause to detain [Plaintiff] pending

trial.”) (citing Kato, 549 U.S. at 391-92)). Upon review of the allegations in this complaint,



                                               4
        Case 4:20-cv-00558-P Document 14 Filed 03/02/21            Page 5 of 5 PageID 39



the Court sees no basis to believe that Spivey did not know or have reason to know of the

events giving rise to his claims in this suit as they were taking place in December 2015. This

suit was not filed until December 2019 over four years after the events made the basis of the

complaint. Moreover and alternatively, Spivey was convicted and sentenced in July 2017, still

over two years and several months before this suit was filed. As this suit was filed in

December 2019, over four years beyond the events that took place in early December 2015,

and over two years and several months past the date of Spivey’s conviction, all of his claims

in this suit are filed too late. The applicable two-year statute of limitations already had expired

prior to the time Spivey filed suit. As all Spivey’s claims are barred by the applicable statute

of limitations, they must be dismissed.

                              CONCLUSION and ORDER

          It is therefore ORDERED that all plaintiff Eron Spivey’s claims, are DISMISSED

WITH PREJUDICE under 28 U.S.C. § 1915A(b)(1) and 28 U.S.C. § 1915(e)(2)(B)(i) and

(ii).

          SO ORDERED this 2nd day of March, 2021.




                                                5
